

117 HR 4684 IH: Civilian Aviation Certification Equity Act of 2021
U.S. House of Representatives
2021-07-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4684IN THE HOUSE OF REPRESENTATIVESJuly 26, 2021Mr. Brooks (for himself, Mr. Gaetz, and Mr. Moore of Alabama) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo direct the Administrator of the Federal Aviation Administration to revise regulations to ensure a Department of Defense civilian pilot is eligible for certain ratings in the same manner as a military pilot, and for other purposes.1.Short titleThis Act may be cited as the Civilian Aviation Certification Equity Act of 2021.2.Department of Defense civilian pilots(a)Eligibility for certain ratingsNot later than 18 months after the date of the enactment of this Act, the Administrator of the Federal Aviation Administration shall revise section 61.73 of title 14, Code of Federal Regulations, to ensure that a Department of Defense civilian pilot is eligible for a rating based on qualifications earned as a Department of Defense pilot, pilot instructor, or pilot examiner in the same manner that a military pilot is eligible for such a rating based on qualifications earned as a military pilot, pilot instructor, or pilot examiner.(b)DefinitionsIn this section: (1)Department of Defense civilian pilot(A)In generalThe term Department of Defense civilian pilot means an individual, other than a military pilot, who is employed as a pilot by the Department of Defense. (B)Exclusion The term Department of Defense civilian pilot does not include a contractor of the Department of Defense.(2)Military pilotThe term military pilot means a military pilot, as such term is used in section 61.73 of title 14, Code of Federal Regulations (as in effect on the day before the date of the enactment of this Act).